THOMPSON, Judge.
In this Anders appeal,1 the special condition of probation directing payment to First Step of Volusia County, Inc. is hereby stricken. See Johnson v. State, 648 So.2d 263 (Fla. 5th DCA 1994); Sweet v. State, 644 So.2d 176 (Fla. 5th DCA 1994). In all other respects, appellant’s judgment and sentencing disposition are affirmed.
UNAUTHORIZED COSTS STRICKEN; JUDGMENT AND ORDER OF PROBATION AFFIRMED AS MODIFIED.
DAUKSCH and COBB, JJ., concur.

. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).